PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/494,902
Filing Date: 17 Sep 2019
Appellant(s): Chen et al.



__________________
Michael L. Fuller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 4, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 4, 2021 from which the appeal is taken have been modified by the Advisory Action dated July 14, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The amendment filed 6/4/2021 after the final rejection of 4/6/2021 was ENTERED.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 85, 86, 89-90, 95, 105, 107 and 112-115 are rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. (Genome Res. 20(7):989–999, 2010) in view of Willoughby (US 2007/0031865 A1, published 8 February 2017), both of record.
Both cited documents relate to nucleic acid library construction as a common field of endeavor.  
Regarding Claims 85, 112 and 113, Vivancos et al. teach a method of preparing a nucleic acid library for sequencing, termed "direct strand specific sequencing" (DSSS) as shown on page 990, Figure 1.  It includes starting with RNA molecules, 
fragmenting them into a plurality of 60-220 nucleotide fragments (see part A of Figure 1), which corresponds to step (a) in Claim 85 and to Claim 112; 
dephosphorylating the fragmented RNA (see part B of Figure 1), which corresponds to step (b) in Claim 85;

re-phosphorylating the 5’ ends of the ligated molecules using T4 polynucleotide kinase (see part D of Figure 1) , which corresponds to step (e) in Claim 85; and 
ligating, to the 5’ ends of the fragments, 5’ end adapters (see part E of Figure 1), which corresponds to step (f) in Claim 85 and to Claim 113.
Regarding Claim 107, Vivancos et al. further teach their 3’ adapters and 5’ adapters as containing sequences for RT and PCR amplification (see part F in Figure 1) and their 5’ adapters as containing sequences for use with sequencing primers (see part G in Figure 1), which correspond to Claim 107.  See also pg 995, Figure 6 regarding their primer mediated sequencing.  
Regarding Claims 85, 86, 90, 107 and 112-115, Vivancos et al. do not teach use of a capture probe to hybridize to their non-ligated 3’ adapters (each comprising an idT blocking group at their 3’ ends).  Regarding Claim 95, Vivancos et al. do not teach use of PEG during ligation of their first adapter. 
Willoughby teaches multiple methods for ligation of adapters to both ends of ssDNA and ssRNA molecules (see e.g. Figs. 1-5 and ¶¶0047 and 0053).  These methods include ligating adapters “A’” and “B” to the 5’ and 3’ ends, respectively, of ssRNA (see e.g. Fig. 5), which is analogous to that taught by Vivancos et al..  Willoughby also teaches ligation of a first “A’” adapter to the 3’ end of ssDNA (see e.g. Figs. 1 and 2), followed by the annealing of an “A” oligonucleotide complementary to that first adapter (see e.g. Fig. 4), which corresponds to  and 90.  As would be understood by the skilled artisan, the complementary sequences in the “A” oligonucleotide will necessarily also anneal to non-ligated “A’” adapters.   
Additionally regarding Figure 4, Willoughby teaches the solid support-bound DNA library may be “archived by dessication and storage of the solid supports (e.g., in a sealed container stored in a drawer, cabinet, refrigerator, or freezer, or other frozen storage device” (see ¶0113), which would be recognized by one having ordinary skill as providing a means to store the library for subsequent use. 
Regarding Claim 95, Willoughby teaches use of PEG 6000 during ligation of their “A’” (first adapter) oligonucleotide to the 3’ end of ssDNA (see ¶0130).  
Thus regarding Claims 85, 86, 90, 95, 107 and 112-115, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. by (i) including, as an additional step before their step D in Figure 1, the annealing of an oligonucleotide that is complementary to their ligated 3’ adapter and is attached to a solid support, analogous to the “A” oligonucleotide of Willoughby’s Fig. 4, and (ii) including PEG during ligation of at least their first adapter, with the reasonable expectation of successfully immobilizing their 3’ end adapter-ligated ssRNAs for subsequent performance of their steps D and E, as well as gaining the benefits of PEG as a volume excluding agent, without surprising or unexpected results.  The added step of annealing the complementary oligonucleotide would necessarily include annealing to unligated 3’ adapters present in the reaction mixture of Vivancos et al., as an outcome that naturally flows from the additional step, 
Regarding Claim 89, Willoughby does not teach blocking the 3’ end of their “A” oligonucleotide.  But the teachings of Willoughby do include ligation of a first “A’” adapter to the 3’ end of ssDNA (see e.g. Figs. 1 and 2), where the ligation mixture is optionally “treated with a phosphatase enzyme.  Treatment with the phosphatase remove potentially reactive 5′-phosphates from the 5′-terminus of unligated Oligo A′, blocking any further ligation from occurring” (see ¶0103).  This is analogous to the idT blocking group of the Vivancos et al. adapters, which also block any further ligation, such as to the rephosphorylated 5’ end after their step D (as part of an unwanted unimolecular reaction).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to also modify the 3’ end of the oligonucleotide (that is complementary to the Vivancos et al. 3’ adapter) with an idT blocking group as taught by Vivancos et al., with the reasonable expectation of successfully blocking that oligonucleotide from unwanted ligation to the 5’ end of the ssRNA after 5’ rephosphorylation in step D of Vivancos et al. without surprising or unexpected results.  
An additional rationale for the above modifications is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  More specifically, and as would be understood by a skilled artisan provided with the teachings of both documents as described above, adding a step 
Similarly, and as would be understood by the skilled artisan provided with the teachings of both documents as described above, including PEG during Vivancos et al.’s adapter ligation steps (such as during ligation of their first adapter) utilizes a routine reagent (PEG as used by Willoughby) based on well understood characteristics of volume exclusion in a ligation reaction to increase the effective concentration of polynucleotide termini for ligase activity with the predictable results that follow with their use.  Those predictable results include a more efficient performance of Vivancos et al.’s adapter ligation reaction(s), which would be understood by a skilled artisan as making the method of Vivancos et al. more efficient overall.  
A further rationale for the above modifications is provided by the skilled person’s recognition of the changes as simple use of a known technique to improve a similar method in the same way.  This includes the use of the known technique of including PEG in a ligation reaction, as taught by Willoughby and as described above, to improve the similar ligation step of Vivancos et al. in the same way.  Additionally, and as would be understood by a skilled 
The above rationales are supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.

Regarding Claim 105, Willoughby further teaches use of an “A” oligonucleotide that is not linked to a solid substrate at its 5’ end and does not have a 5’ phosphate group (see e.g. Fig. 3).  Such an oligonucleotide would be recognized by one having ordinary skill as remaining “in solution”.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. to include an additional step, after step C in their Fig. 1, of annealing an oligonucleotide that is complementary to their 3’ adapter without attachment to a solid support, with the reasonable expectation of successfully preparing the 3’ end of the ssRNA for reverse transcription to form a first strand cDNA complementary to the ssRNA (corresponding to step F of Vivancos et al.) without surprising or unexpected results.  The added step of annealing the complementary oligonucleotide would necesarily include annealing to unligated 3’ adapters present in the reaction mixture of Vivancos et al. (as explained in the first rejection above) and would be recognized by one having ordinary skill as providing a means for cDNA synthesis.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results and as simple use of a known technique to improve a similar method in the same way, both as explained above with respect to Claims 85, 86, 89-90, 95, 107 and 112-115.  
A further rationale for the above modification is provided by the skilled person’s recognition of the change as simple substitution of one known element for another element, both taught by Willoughby, to obtain predictable results.  As would be understood by a skilled artisan provided with the teachings of Willoughby as described above, use of an oligonucleotide unattached to a solid support, for the same oligonucleotide attached to a solid support, to anneal/hybridize that oligonucleotide to the same adapter sequence yields predictable results with respect to the annealing/hybridization. 
The above rationales are supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.

Claims 93, 108 and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 89-90, 95, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Schwartz et al. (PNAS, 109(46):18749-18754, 2012; cited in IDS filed 9/17/2019; of record).
All three cited documents relate to nucleic acid library construction as a common field of endeavor. 
The teachings of Vivancos et al. and Willoughby have been explained above.  The recognition by one having ordinary skill of a means for sequestering unligated adapters and obviating the need for the “removal of the non-ligated 3' adapter by urea-PAGE size selection” before ligating the 5' adapters (see Part E description in legend to Figure 1) is re-emphasized.  
Vivancos et al. do not teach parts A thru E of their Figure 1 as occurring in a single reaction volume, as present in Claim 93; and neither they nor Willoughby teach use of adapter index sequences as present in Claims 108 and 110-111.   
Schwartz et al. teach in situ construction and attachment of nucleic acid library members to a flow cell via adapters with use of P5 and P7 adapter sequences (see e.g. pg 18750, Fig. 1), which correspond to Claims 108 and 110-111.  Regarding Claim 93, the flow cell to which nucleic acid molecules are attached (as taught by Schwartz et al.) are a “reaction volume” in which the steps of Vivancos et al. would be performed as explained below.  
And each of the P5 and P7 adapter sequences also constitute an adapter index, and they “distinguish” the adapter containing nucleic acids from “an additional plurality of nucleic acids” which lack one or both sequences.  And Schwartz et al. teach use of one of P5 and P7 at one end and the other one of P5 and P7 at the other end, which is analogous to the Vivancos et al. 3’ end adapter and 5’ end adapter, respectively, and which correspond to Claims 110 and 111.   
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. and Willoughby, as explained above, by (i) substituting a surface of a flow cell for the solid support of Willoughby and (ii) to include P5 and/or P7 adapter sequences (e.g. in the 3’ end adapter and the 5’ end adapter, respectively, of Vivancos et al.), both as taught by Schwartz et al., with the reasonable 
A further rationale for the above modifications is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  More specifically, and as would be understood by a skilled artisan provided with the teachings of all three documents as described above, including P5 and/or P7 adapter sequences of Schwartz et al. in the adapters of Vivancos et al. uses routine adapter sequences (for use with Illumina sequencing systems) based on well understood characteristics of changing sequences in oligonucleotides and with the predictable results that follow with their use.  Those predictable results include the ability to subsequently use those introduced sequences in a sequencing reaction with an Illumina system).  
An additional rationale for the above modifications is provided by the skilled person’s recognition of the changes as simple substitution of one known element (of Schwartz et al.) for another (of Willoughby), to obtain predictable results.  As would be understood by a skilled artisan provided with the teachings of Schwartz et al. and Willoughby as described above, use of a solid surface of a flow cell (of Schwartz et al.) for the solid support (of Willoughby) to act as a solid support (i.e. as a non-soluble support) for attachment of the same oligonucleotide for its 
Yet another rationale for the above modifications is provided by the skilled person’s recognition of the changes as simple use of a known technique to improve a similar method in the same way.  As would be understood by a skilled artisan provided with the teachings of all three documents as described above, use of the known technique of using a flow cell with corresponding P5 and/or P7 adapter sequences, as taught by Schwartz et al. to improve the method of Vivancos et al. and Willoughby by adjusting it for use with Illumina sequencing systems (as taught by Schwartz et al.), improves that method in the same way.  
The above rationales are supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 89-90, 95, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Stephens et al. (US 9,255,265 B2; of record).
All three cited documents relate to nucleic acid library construction as a common field of endeavor, with Stephens et al. relating to cDNA libraries.  
The teachings of Vivancos et al. and Willoughby have been explained above.  The teachings of Vivancos et al. regarding use of idT (inverted deoxythimidine) as a 3’ end block to prevent ligation reactions thereto (see e.g. pg 990, Figure 1, and pg 997, left col., first full paragraph) are reemphasized.   
Vivancos et al. and Willoughby do not teach a 3’-spacer C3 as a blocking group.     
Stephens et al. teach chemical moieties that “can act as a 3' block because [ ] ligation by a ligase would be inhibited” and that “[a]nother non-limiting example of a 3' block includes the addition of a 3' C3 spacer (three-carbon spacer) to the 3' end of a polynucleotide” (see e.g. col. 7, lines 41-58).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ssRNA based method of Vivancos et al. and Willoughby substituting use of a 3’-spacer C3 (as taught by Stephens et al.) as the blocking group in place of idT, with the reasonable expectation of successfully performing the methods without surprising or unexpected results.  Additional motivation for the modification to use is provided by Stephens et al., who teach it as an equivalent for use in the same purpose of blocking ligation at to the 3’ end.  
An additional rationale for the above modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (of Stephens et al.) for another (of Vivancos et al.) to obtain predictable results.  As would be understood by a skilled artisan provided with the teachings of all three documents as described above, use of a 3’-spacer C3 (of Schwartz et al.) for the idT (of Vivancos et al.) to act as a 3’ block as taught by both Schwartz et al. and Vivancos et al. yields predictable results with respect to the blocking function. 
The above rationale is supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Vivancos et al. and Willoughby as applied to Claims 85, 86, 89-90, 95, 105, 107 and 112-115 under 35 U.S.C. 103 above further in view of Toloue et al. (US 2014/0128292 A1; of record).
All three cited documents relate to production of nucleic acid libraries as a common field of endeavor. 
The teachings of Vivancos et al. and Willoughby have been explained above.  The teaching of Willoughby regarding use of PEG is re-emphasized. 
They do not teach using at least about 37% PEG, as present in Claim 106.  
Toloue et al. teach ligation reaction conditions for attaching adapter sequences to 3’ and 5’ ends, including “the presence of polyethylene glycol (PEG) having a molecular weight of between about 4000 to about 8000, which is present at a concentration ranging from 0.1% to about 90%“ as well as “0%-50% PEG (MW 4000/8000)”; see e.g. pgs 2-4, ¶¶0017 and 0028-0030, as well as pg 5, ¶0044).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify an ssRNA based method of Vivancos et al. and Willoughby (as explained above) to use PEG at concentrations greater than 37%, as expressly taught by Toloue et al., with the reasonable expectation of successfully performing the methods without surprising or unexpected results.  Additional motivation for the modification is provided by the known effects of PEG in macromolecular crowding (or volume exclusion) in improving enzymatic ligation.  
An additional rationale for the above modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (i.e. PEG concentration) for the same purpose of providing PEG-mediated macromolecular crowding (or volume exclusion) as known in the art yields predictable results with respect to that purpose.  
A further rationale for the above modification is provided by the skilled person’s recognition of the change as simple use of a known technique to improve a similar method in the same way.  As would be understood by a skilled artisan provided with the teachings of all three documents as described above, the range of PEG concentrations taught by Schwartz et al. overlap with that taught by Willoughby, which (i) makes the Schwartz et al. concentrations reasonably pertinent to the purpose of providing PEG-mediated macromolecular crowding (or volume exclusion) shared by both teachings and (ii) provides a reasonable expectation of success in optimizing, through routine experimentation, within the range of PEG concentrations of Schwartz et al. 
The above rationales are supported by the guidance provided in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP 2143.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
As indicated in the Advisory Action of July 14, 2021, the cancellation of Claims 88 and 109 by the amendment filed June 4, 2021 resulted in the withdrawal of their rejections under 35 U.S.C. 112(b) and 112(d).
The cancellation of Claims 88 and 109 also results in the withdrawal of their rejections under 35 U.S.C. 103.  

(2) Response to Argument
Appellant contends, on pages 4-7 of the Brief, and regarding Claims 85-86, 89-90, 105, 107 and 112-115, Vivancos et al. and Willoughby do not teach each and every element of the claims.  More specifically, Appellant contends 
that “Willoughby does not teach hybridizing non-ligated single-stranded first adaptors with a capture probe as recited in element (d) of Claim 85” (see pg 5, 2nd full ¶), and 
that “there is no mention in [Willoughby’s] Figure 4 or paragraphs [0023], [0027], [0112] and [0113] (which refer to Figure 4) that the process of Figure 4 is performed in the presence of non-ligated 3' adaptors” (see pg 5, last full ¶).
Additionally, Appellant contends 
that Willoughby “is the opposite of what is recited in Claim 85, where non-ligated primers are hybridized to a capture probe, not washed away as taught by Willoughby” (see pg 6, 1st full ¶) and 
that “[t]he Examiner is required to first find a purported inherent element in the prior art; and not only in a hypothetical method derived from the prior art” (emphasis rd full ¶, with citation to In re Rijckaert and In re Oelrich as well as M.P.E.P. 2112 IV).  
These contentions have been carefully considered in their entireties with the evidence of record and have been found to be not persuasive.  
As an initial matter, the Examiner notes that Appellant’s contentions with reference to an “inherent element” and/or ‘inherency’ reflect a misunderstanding of the appealed rejections.  Instead of Appellant’s asserted purpose of “hybridizing the non-ligated single-stranded first adaptors with a capture probe” as recited in part (d) of Claim 85, the appealed rejections are based upon the obviousness of combining the teachings of Vivancos et al. and Willoughby for the reasons set forth in the appealed rejections without relying on an “inherent element” and/or ‘inherency’.  And resulting from that combination of teachings, and as would be recognized by an artisan having ordinary skill in the art, there is also hybridization of non-ligated single-stranded adaptors with an oligonucleotide ‘capture probe’ attached to a solid support, which hybridization is a necessary outcome that naturally flows from the combination.  Thus Appellant’s reliance on In re Rijckaert and In re Oelrich is misplaced.  
To improve the clarity of the record in this regard, the rejections have been revised, without changing the bases and thrust thereof, to no longer use the term “inherent” or a derivative thereof.  
Returning to hybridization with non-ligated adaptors as a necessary outcome, and as would be recognized by an artisan having ordinary skill in the art, the first illustration below shows the combination of the Willoughby element at the specific point within the method of Vivancos et al.  More specifically, the solid support bound “Oligo A” from Figure 4 of Willoughby 

    PNG
    media_image2.png
    131
    160
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    798
    media_image3.png
    Greyscale
 

As presented in the rejections of record, the “Oligo A” portion (at the upper right) is complementary to each 3’ adapter (i.e. both ligated and non-ligated 3’ adapters).  Further set forth in the appealed rejections is that the combination illustrated above occurs under conditions that allow hybridizing of “Oligo A” to ligated 3’ adapters (analogous to the conditions corresponding to the hybridization depicted in Willoughby’s Fig. 4), which conditions would also necessarily allow hybridizing of “Oligo A” to non-ligated 3’ adapters.  The analogous nature of the conditions is shown by a review of Willoughby’s Fig. 4, which shows a step A that produces the following hybridized arrangement (where the lower strand with oligonucleotide A’, and corresponding to the lower strand with a ligated 3’ adapter in the illustration above, is hybridized to “Oligo A”):

    PNG
    media_image4.png
    148
    618
    media_image4.png
    Greyscale

The hybridization (or annealing) that naturally flows within the appealed rejections is thus based upon well-known and well understood principles in the art, including Willoughby’s Fig. 4, regarding nucleic acid hybridization and so would be readily recognized by an artisan having ordinary skill in that art.  
Based on the above, and regarding Appellant’s contention that “Willoughby does not teach hybridizing non-ligated single-stranded first adaptors with a capture probe as recited in element (d) of Claim 85” (see pg 5, 2nd full ¶), the appealed rejections do not rely upon, and do not need to rely upon, Willoughby providing such a teaching.  Instead, the appealed rejections rely upon the necessary outcome that flows from a combination of Willoughby’s solid support-attached capture probe to Vivancos et al’s ligated and non-ligated adapters under hybridization conditions.  
Similarly, and regarding Appellant’s contention that “there is no mention in [Willoughby’s] Figure 4 or paragraphs [0023], [0027], [0112] and [0113] (which refer to Figure 4) that the process of Figure 4 is performed in the presence of non-ligated 3' adaptors” (see pg 5, last full ¶), the appealed rejections do not rely upon, and do not need to rely upon, Willoughby providing such a teaching.
As for Appellant’s contentions that Willoughby “is the opposite of what is recited in Claim 85, where non-ligated primers are hybridized to a capture probe, not washed away as taught by Willoughby” and that “the process step described in Figure 4 would not include non-ligated 3’ adaptors” (see pg 6, 1st full ¶), this is at least incorrect to the extent that the combination in the appealed rejections includes the ability to ‘wash away’ non-ligated 5’ adapters introduced in step E of Vivancos et al. (see Fig. 1 therein).  Moreover, the appealed 
And regarding Appellant’s assertions (on pg 6, 1st full ¶) of “non-ligated primers [ ] washed away” in Willoughby’s Figures 1, 2, and 5 (and related descriptions), the assertions are not persuasive because those portions of Willoughby are directed to different embodiments (e.g. ligation of an “oligonucleotide (A’)” to an already immobilized ssDNA in Figs. 1 and 5, as well as the similar context in Fig. 2).  
On page 76, first paragraph, of the Brief, Appellant further contends that  
“the Examiner's finding that "The added step of annealing the complementary oligonucleotide would inherently include annealing to unligated 3' adapters present in the reaction mixture of Vivancos et al" is improper because the "annealing to unligated 3' adapters present in the reaction mixture" as mentioned in Part E of the description in the legend for Figure 1 is based on the process step of Willoughby being inserted into the method of Vivancos. In other words, the Examiner's finding is based on what would result in a derived hypothetical method, and not what was present in either prior art reference” (emphasis added).

This contention is not persuasive because first, the quotation from the appealed rejections is support for, and consistent with, the above explanation of hybridization to non-ligated adapters as a necessary outcome the flows from the combined teachings.  And second, the description of Part E in Figure 1 of Vivancos et al. states “(E) 5’ adapter ligation, preceded by removal of the nonligated 3’adapter by urea-PAGE size selection”, which “removal” is obviated by use of a solid support attached oligonucleotide for hybridization to ligated adapters (prior to without reliance on an “inherent element” and/or ‘inherency’.  
Finally, and to the extent that Appellant’s contentions may be asserting that Claim 85’s element “(d) hybridizing the non-ligated single-stranded first adaptors with a capture probe” is a problem relied upon for patentability by Appellants, the Examiner notes the guidance from In re Wiseman and the standard at M.P.E.P. 2145 II as follows: 
“Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.)” (underlining added).

It is further noted that the guidance and standard in the above quote are directly applicable to the appealed rejections, where element “(d) hybridizing the non-ligated single-stranded first adaptors with a capture probe” is a ‘problem’ and is overcome by the necessary outcome of hybridization between Willoughby’s solid support-attached capture probe and Vivancos et al’s ligated and non-ligated adapters, which naturally flows from their combination.  
Given the known hybridization conditions (such as those of Willoughby’s Fig. 4) and ready recognition of hybridization to both ligated and non-ligated adapters by an artisan having ordinary skill, Appellant’s reliance on In re Rijckaert and In re Oelrich is misplaced.  Instead, the guidance from In re Baxter Travenol Labs. (as quoted above) Is applicable, because where those facts led to an obviousness determination based on the closest prior art inherently achieving the same result despite that fact being unknown in the prior art, the rejections of record here have a prior art combination necessarily achieving the same result as would be recognized by an ordinary artisan.  Stated differently, and in sharp contrast to Appellant’s reliance on In re Rijckaert, the appealed rejections are based upon results that necessarily occur (rather than “may occur or be present”) under the conditions taught by the combined teachings.  This determination is also in accordance with M.P.E.P. 2112 IV:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original) 
[ ]
In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape.”

Thus contrary to Appellant’s contentions, and in accordance with M.P.E.P. 2112 IV. and 2145 II. as quoted above, the appealed rejections are based on a prima facie case of includes the element of “hybridizing the non-ligated single-stranded first adaptors with a capture probe” (in part (d) of Claim 85) as a necessary result that naturally flows from the combination of Vivancos et al. and Willoughby (as illustrated and explained above).  Thus, there is no requirement for Willoughby to teach that element.  Similarly, there is no requirement for Willoughby to teach “the process of Figure 4 as performed in the presence of non-ligated 3' adaptors”, because Willoughby is not relied upon to teach the combined elements (i.e. to anticipate) the rejected claims.  

Appellant also contends, on pages 7- 11 of the Brief, “[n]o motivation to combine” as follows:

    PNG
    media_image5.png
    183
    867
    media_image5.png
    Greyscale


Regarding the first of Appellant’s three contentions, which is that Vivancos et al. would be rendered unsatisfactory for its intended purpose, Appellant further states as follows (see pgs 8-9, bridging ¶):

    PNG
    media_image6.png
    140
    869
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    258
    868
    media_image7.png
    Greyscale


This is not persuasive because first, Appellant’s contention of a possible ligation of Willoughby’s “Oligo A” to the 5’ adapter of Vivancos et al. is misplaced given the appealed rejection of dependent Claim 89, which satisfies the requirement for a blocking group at the 3’ end of the capture probe corresponding to Willoughby’s “Oligo A”.  The presence of that blocking group prevents Appellant’s contention of a possible ligation from occurring.  
Appellant’s contention is further misplaced given the teachings of Vivancos et al. and the basis of the appealed rejections.  Specifically, Vivancos et al. teach the use of T4 RNA ligase I (see legend of their Fig. 1), which is an “ssRNA ligase”, 1 and the basis of the rejection includes double stranded molecules, which Appellant has not established as a substrate forT4 RNA ligase I.  
In light of the foregoing, Appellant’s contention of a possible ligation reaction that inhibits the method of Vivancos et al. is not persuasive.  
Appellant’s contention of a second possible ligation reaction because 
“the extendable oligonucleotide of Willoughby would also readily ligate to the non-ligated 3' adaptors, and this would inhibit hybridization of the oligonucleotide attached to the solid support not only to fragments with ligated 3' adaptors, but also to non-ligated 3' adaptors” (Ibid)

is similarly misplaced because Appellant overlooks the appealed rejection of dependent Claim 89, as explained above, which satisfies the requirement for a blocking group at the 3’ end of the capture probe corresponding to Willoughby’s “Oligo A”.  The presence of that blocking group prevents Appellant’s contention of a second possible ligation from occurring.  
Moreover, Appellant’s contention of inhibiting “hybridization of the oligonucleotide attached to the solid support not only to fragments with ligated 3' adaptors, but also to non-ligated 3' adaptors” is misplaced because Vivancos et al. teach use of T4 RNA Ligase I after “hybridization of the oligonucleotide attached to the solid support [ ] to fragments with ligated 3' adaptors”.  So even accepting, for the sake of argument, that Appellant’s second possible ligation occurs, it would occur after “hybridization of the oligonucleotide attached to the solid support [ ] to fragments with ligated 3' adaptors [and] also to non-ligated 3' adaptors” because no ligase is present until after
In light of the foregoing, Appellant’s contention of a second possible ligation reaction that inhibits the method of Vivancos et al. is not persuasive.  
Given the above considerations, Appellant’s additional contention that the combination of Willoughby and Vivancos et al. “would inhibit the preparation of single-stranded library polynucleotides containing 3' and 5' adaptors, thus rendering the method of Vivancos unsatisfactory for its intended purpose” (Ibid) is not persuasive.
Appellant further contends that “the Examiner's reliance on a purported inherent feature present in a hypothetical method to provide a reason to combine Vivancos and Willoughby is improper” (see pg 9, 1st full ¶, with citations to In re Oelrich, In re Spormann, In re Newell, and In re Rijckaert) and that 

    PNG
    media_image9.png
    332
    871
    media_image9.png
    Greyscale

These contentions are not persuasive because, as explained in the appealed rejections and the responses above, the rejections are not based upon, nor motivated by, the “unknown”.  Instead, they are based upon the obviousness of combining Vivancos et al. with Willoughby, for the reasons of record, which would result in the element of “(d) hybridizing the non-ligated single-stranded first adaptors with a capture probe” (in Claim 85) as a necessary outcome that naturally flows from the combination.  Consideration in light of In re Wiseman as referenced Wiseman) because “Oligo A” would necessarily hybridize to non-ligated adapters (as explained above), which Appellant relies upon for patentability.  
So in accord with In re Wiseman and In re Baxter Travenol Labs., and contrary to Appellant’s contention, there is no requirement for the art to explicitly present that element in Claim 85.  Similarly, and also contrary to Appellant’s contention, there is no “reliance on a purported inherent feature of a hypothetical method derived from Vivancos and Willoughby to provide a reason to combine Vivancos and Willoughby” because the reasons for the combinations in the appealed rejections are expressly not the feature of hybridizing to non-ligated adapters (although the feature necessarily flows from the combined teachings in accordance with Ex parte Levy).   
On page 10 of the Brief, Appellant contends that “the Examiner's reliance on a purported inherent feature present in a hypothetical method to provide a reason to combine Vivancos and Willoughby is improper because it further demonstrates hindsight bias” (see 1st full ¶).  This is not persuasive because as set forth in the appealed rejections and repeated above, no “purported inherent feature” is used as a reason to combine the cited art.  Instead, the rejections provide specific motivation by taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, without including knowledge gleaned only from the applicant's disclosure (see In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)), as well as by consideration and application of rationales set forth in KSR
With respect to the above, Appellant more specifically contends as follows:

    PNG
    media_image10.png
    259
    864
    media_image10.png
    Greyscale
.
These contentions are not persuasive because the problem relied upon by Appellant is solved by the hybridization that necessarily flows from the combination of teachings as explained above, which is also in accordance with In re Wiseman and In re Baxter Travenol Labs.
Appellant also contends the following:

    PNG
    media_image11.png
    409
    873
    media_image11.png
    Greyscale

These contentions are not persuasive, and as explained in the responses above, the appealed rejections do not rely on Willoughby’s process “to create double-stranded library polynucleotides, as described in Figure 4 of Willoughby”.  Moreover, the appealed rejections are not directed to solving Appellant’s asserted problem because they are based on different 
Furthermore, and contrary to Appellant’s contention as quoted above, no improper reliance on the instant application has occurred because the appealed rejections are based upon the teachings of the cited art and the knowledge within the level of ordinary skill at the time the claimed invention was made.  Those teachings include that of Willoughby’s Figure 4 (regarding a solid support attached oligonucleotide and use of that to hybridize to a complementary 3’-end sequence attached to another polynucleotide), and that knowledge includes studies on, information regarding, and experience with nucleic acid hybridization.  

Regarding dependent Claim 89, Appellant contends that “{t]he Examiner erred in establishing a prima facie case for Claim 89 because one skilled in the art could not have combined the elements as claimed by known methods with no change in their respective functions” (see pg 11, 1st full ¶).  More specifically, Appellant contends as follows:

    PNG
    media_image12.png
    370
    867
    media_image12.png
    Greyscale

These contentions are misplaced, and so not persuasive, because they overlook the teachings of Willoughby and Vivancos et al. as set forth in the specific rejection of Claim 89.  Both immobilizing the 3’ end adapter-ligated ssRNAs of Vivancos et al. with a solid support attached oligonucleotide of Willoughby.  Those advantages include the ability to manipulate the immobilized ssRNAs, via the solid support, for subsequent use as well as the ability to dessicate and store the immobilized ssRNAs for subsequent use (see the appealed rejections above).  An artisan having ordinary skill in the art would recognize that gaining those advantages have nothing to do with extending Willoughby’s solid support attached oligonucleotide as Appellant contends.  
Moreover, that ordinary artisan would also view the teachings (of Willoughby and Vivancos et al.) regarding manipulation of a terminus of an oligonucleotide to prevent it from being a substrate in a ligation reaction, in combination with steps D and E of Vivancos et al. and recognize that if there are unhybridized solid support attached oligonucleotides present during step E, that they might be disadvantageously ligated to the rephosphorylated 5’-end generated by step D.  Thus that ordinary artisan would find it obvious to block the 3’-end of the solid support attached oligonucleotides to avoid this disadvantage, without negating the advantages described above.  
As evident from the above, Appellant’s contention of changing “the function of the process step of Willoughby” is based on teachings that are not involved in the rejections of prima facie case of obviousness has been presented against Claim 89.

Regarding dependent Claims 93, 108 and 110-111, Appellant relies upon contentions that have been fully addressed above, and found not to be persuasive.  So contrary to Appellant’s specific contention, there is no requirement for Schwartz et al. to address the contentions.  

Regarding dependent Claim 94, Appellant relies upon contentions that have been fully addressed above, and found not to be persuasive.  So contrary to Appellant’s specific contention, there is no requirement for Stephens et al. to address the contentions.  

Regarding dependent Claim 106, Appellant relies upon contentions that have been fully addressed above, and found not to be persuasive.  So contrary to Appellant’s specific contention, there is no requirement for Toloue et al. to address the contentions.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K. Lau/
Assistant Examiner, Art Unit 1639

/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        


/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633      
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image8.png
    248
    719
    media_image8.png
    Greyscale

        From https://www.neb.com/products/m0437-t4-rna-ligase-1-ssrna-ligase-high-concentration#Product%20Information